Citation Nr: 1021660	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In July 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of the transcript is of record.

When the case was last before the Board in November 2008, the 
issue on the title page of this decision was reopened and 
remanded for additional development.  The case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of 
degenerative disc disease of the lumbosacral spine.

2.  There is evidence of treatment for symptomatology of the 
lumbar spine during service.

3.  There is probative evidence of a nexus between the 
Veteran's degenerative disc disease of the lumbosacral spine 
and his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
degenerative disc disease of the lumbosacral spine was 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The Board notes that in letters dated in June 2004, April 
2005, and September 2007, December 2008, and December 2009, 
the RO and the Appeals Management Center provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
September 2007, December 2008, and December 2009 notice 
letters informed the Veteran as to disability ratings and 
effective dates.

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
Appeals Management Center in February 2010, after proper VCAA 
notice was provided and after the Veteran had an opportunity 
to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  
The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
VA examination reports, and private medical evidence.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative, to include a statement received in May 2010 
regarding the Veteran's disagreement with the most recent 
supplemental statement of the case.  Along with the Veteran's 
statement, he submitted several service treatment records and 
other post-service medical evidence, most of which is 
duplicative of evidence already contained in the record.  
However, in light of the fully favorable determination made 
herein with respect to the service connection claim, the 
Board may proceed with the appeal despite the fact that the 
Veteran submitted this additional evidence without a waiver 
of first consideration of such evidence by the RO.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2009).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the 
Board is satisfied as to compliance with the instructions 
from its November 2008 remand.  Specifically, the November 
2008 Board remand instructed the RO to obtain the Veteran's 
service treatment records from 1965 and 1966 by way of 
contacting various depositories of records, and to schedule 
the Veteran for a VA orthopedic examination with opinion 
regarding the likely etiology of his current lumbosacral 
spine disorder.  The Board finds that the RO has 
substantially complied with the Board's instructions and that 
the January 2010 VA examination report complies with the 
Board's November 2008 remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Veterans Court requires a veteran to show 
"(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that his current degenerative disc disease 
of the lumbosacral spine began during service when he 
suffered several injuries to his spine.  He feels that his 
spine was weakened by these injuries and was aggravated by 
subsequent post-service low back injuries.  He specifically 
referred (at the hearing before the undersigned) to injuries 
which occurred during late 1965 and 1966 when he was serving 
in San Diego, California.  He asserts that he injured his 
back while playing football and while climbing ropes during a 
drill.  On remand, the service treatment records for this 
period of service were sought.  However, the response was 
that the records had been mailed.  A review of the claims 
file reflects that these service treatment records are still 
not of record.  In any event, the Veteran's available service 
treatment records show that he was seen several times for 
back pain.  His separation report reflects normal spine 
examination.

An October 1973 employer's report from Giant Markets, where 
the Veteran was a baker, reflects that the Veteran had back 
pain while pushing pans from the front to the back of the 
truck.  A decision of the Workmen's Compensation Appeal Board 
shows the Veteran's reports that he had back problems three 
or four times dating from 1964.  Private medical records show 
treatment for the Veteran's work-related back injury from 
October 1973 through June 1974, and September 1975.  A 
November 1973 VA examination reflects the examiner's 
conclusion that there was no physical or radiological 
evidence of an orthopedic disorder of the lower back.

December 1984 private medical records show that the Veteran 
suffered a back injury at work.  A January 1985 letter from 
the Department of the Army, for whom the Veteran was working 
as a civilian, reflects that the Veteran had been injured on 
the job several times and had a high usage of leave.  A 
September 1985 letter from a private physician reflects that 
the Veteran had previous injuries to his back which were 
possibly service-connected.  An October 1986 VA examination 
for his spine shows the diagnosis of chronic degenerative 
disc disease at the lumbosacral joint.  Private and VA 
medical records from December 1985 through November 1987 
reflect treatment for degenerative disc disease of the 
lumbosacral spine.  

An August 1998 Workmen's Compensation letter reflects a claim 
for lumbar sprain.  An August 1998 letter from the United 
States Department of Labor shows that a claim had been 
accepted for a closed fracture of the lumbar vertebra and 
lumbar sprain, and a letter from the Office of Personnel 
Management reflects the approval of disability retirement.  

January 2000 through September 2007 private medical records, 
and VA treatment records from September 2004 through January 
2005, all show treatment for the Veteran's degenerative disc 
disease of the lumbar spine.

An August 2008 private physician's statement shows that he 
has treated the Veteran for low back discomfort and multi-
level lumbar degenerative disc disease.  He indicated that he 
had reviewed the Veteran's service treatment records showing 
injuries he sustained while in the military, and opined that, 
after reviewing these records, it was reasonable to state 
that the Veteran had suffered multiple injuries to the lumbar 
spine which have contributed and may have in fact resulted in 
his progressive lumbar degenerative disc disease that he 
suffers from at this point in time.  He opined that he could 
state this with a reasonable degree of medical certainty 
based on the records that he reviewed.

The Veteran underwent another VA examination in January 2010.  
The report of that examination notes that the claims file was 
reviewed.  The Veteran reported seven episodes that occurred 
during active duty between 1964 and 1968 which involved his 
back.  Five of these occurrences were documented in the 
service treatment records.  In January 1967 the Veteran had 
possible low back strain.  In February 1967 there is a note 
reflecting lumbar pain of four months duration, mainly on the 
right.  An August 1967 record reflects trauma to the sacral 
area of the back.  X-rays were normal and the Veteran was 
discharged.  Another August 1967 service treatment record 
confirms light duty regarding the back.  A September 1967 
record shows that the back was much better.  In June 1968 and 
September 1968, there are notations reflecting complaints of 
pain to the lower back, and that the Veteran was hit by a 
forklift.  (At the examination, the Veteran stated that he 
did not recall being hit by a forklift.)  

The Veteran indicated that he did not recall receiving 
treatment for problems with his back during the first year 
after leaving the service.  He reported having problems with 
his back on and off since service.  The examiner noted that a 
February 2009 MRI report notes compression fracture of L2, a 
possible new or recent compression fracture of L3, 
degenerative disc disease and facet degenerative arthritis, 
and spinal stenosis.  X-ray studies revealed degenerative 
disc disease at multiple levels, particularly at L4-L5, and 
L5-S1.  There was a compression fracture at L2.  The 
examiner's impression was lumbar spine degenerative disc 
disease and degenerative arthritis, spinal stenosis, and old 
compression fracture of L2, not service related.  

The examiner opined that it is at least as likely as not that 
a significant portion of the degenerative joint disease of 
the lumbosacral spine was initiated and incurred as a result 
of the five documented and two undocumented episodes of back 
problems in service.  The examiner also opined that it is not 
at least as likely as not that the in-service injuries made 
the Veteran more prone to the non-service related work 
injuries, but it is as likely as not that the symptomatology 
that the Veteran suffered at and after his work injuries 
(back pain) is partially related to his service-incurred 
injuries.  The examiner stated that the Veteran's 
degenerative disc disease is not merely part of the natural 
process of aging.  Certainly, aging and the post-service work 
injuries have contributed to it.  The examiner reiterated 
that a significant portion of the degenerative joint disease 
of the lumbosacral spine is a result of the injuries incurred 
in service.  Finally, the examiner stated that there is no 
indication that the degenerative disc disease manifested 
itself within the one year after service separation.  

In light of the in-service evidence of back complaints and 
the January 2010 VA examiner's positive nexus opinion with 
regard to the degenerative joint disease portion of the 
Veteran's back problems, the Board finds that service 
connection for degenerative disc disease of the lumbosacral 
strain is warranted.  As there is no medical evidence to the 
contrary, the Board finds the Veteran's contentions to be 
credible despite the missing records, and the January 2010 VA 
examiner's opinion is thorough and well-supported.  Resolving 
all reasonable doubt in favor of the Veteran, service 
connection degenerative disc disease of the lumbosacral spine 
is granted.  The precise nature and extent of his now 
service-connected degenerative disc disease of the 
lumbosacral spine is not before the Board at this time.  Only 
when the RO rates degenerative disc disease of the 
lumbosacral strain will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


